DETAILED ACTION
This office action is in response to applicant’s RCE amendment filed on 11/15/2021, which has an effective filing date of 06/06/2018. Claims 1-2, 4-7, 9-10, 12-13, 15-19, and 21 are pending and are directed towards method, computer product, and apparatus for Securely Sharing Data Between a Hearing Device, Hearing Device User, and Data Storage.  This is a Notice of Allowability.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 11/15/2021 have been fully considered and are persuasive in view of the amended claims.  The rejections under AlA 35 U.S.C. 103 have been withdrawn.
Allowable Subject Matter
1.         Claims 1-2, 4-7, 9-10, 12-13, 15-19, and 21 are allowed.
Examiner’s statement of reason of allowance
2.        The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method, computer product, and apparatus for Securely Sharing Data Between a Hearing Device, Hearing Device claims 1 and 13, and having the uniquely distinct features of:
“generating, at the fitting station, a uniform resource indicator (URI) that identifies the encrypted fitting data stored in the remote data storage”
“digitally signing, with a cryptoprocessor on the hearing device, the URI with a second digital key; and storing, on the hearing device, the digitally signed URI” 
“wherein the hearing device is configured to: binaurally communicate with an additional hearing device; and transmit the URI and the second digital key to the additional hearing device”
            The closest prior arts, Waldmann (US Pub. 2010/0205447) filed on Sep. 5, 2007, disclose encrypting the fitting data with an encryption key and store it in a remote database of a remote server; Wang et al. (US Pub. 2014/0211973), filed on Jan. 28, 2013, disclose registers a URI which is used to access a networked device containing storage memory with hearing instrument related information;  Bartolucci et al. (US Patent 8,296,826), filed on Mar. 21, 2008, disclose a signed 
“generating, at the fitting station, a uniform resource indicator (URI) that identifies the encrypted fitting data stored in the remote data storage”
“digitally signing, with a cryptoprocessor on the hearing device, the URI with a second digital key; and storing, on the hearing device, the digitally signed URI” 
“wherein the hearing device is configured to: binaurally communicate with an additional hearing device; and transmit the URI and the second digital key to the additional hearing device”, in combination with the other claimed limitations.
Secondly, the prior art of record fails to teach or fairly suggest neither singly nor in combination an apparatus for the Securely Sharing Data Between a Hearing Device, Hearing Device User, and Data Storage, in the manner and combinations recited in independent claim 17, and having the uniquely distinct features of:
“providing access to a uniform resource indicator (URI) associated with encrypted fitting data, wherein the encrypted fitting data is associated with parameters or settings for a hearing device, user information for a user of the hearing device, or a fitting session information for the hearing device” 
“cryptoprocessor that is separate from the processor, that is dedicated for carrying out cryptographic operations, and that is configured to digitally sign the URI based on the key” 
“wherein the hearing device is configured to: binaurally communicate with an additional hearing device; and transmit the URI and the key to the additional hearing device”
            The closest prior arts, Waldmann (US Pub. 2010/0205447) filed on Sep. 5, 2007, disclose encrypting the fitting data with an encryption key and store it in a remote database of a remote server; Wang et al. (US Pub. 2014/0211973), filed on Jan. 28, 2013, disclose registers a URI which is used to access a networked device containing storage memory with hearing instrument related information;  Bartolucci et al. (US Patent 8,296,826), filed on Mar. 21, 2008, disclose a signed URI which indicates a location in the mass storage 113 where the file is stored; and Pedersen et al. (US Pub. 2017/0054528), filed on Aug. 25, 2015, disclose a first hearing aid and a second hearing aid, and first hearing aid transmits a key and an indicator associated with hearing aid.  The cited prior art does not teach or suggest, alone or in combination,
providing access to a uniform resource indicator (URI) associated with encrypted fitting data, wherein the encrypted fitting data is associated with parameters or settings for a hearing device, user information for a user of the hearing device, or a fitting session information for the hearing device” 
“cryptoprocessor that is separate from the processor, that is dedicated for carrying out cryptographic operations, and that is configured to digitally sign the URI based on the key” 
“wherein the hearing device is configured to: binaurally communicate with an additional hearing device; and transmit the URI and the key to the additional hearing device”, in combination with the other claimed limitations.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492